Title: To Thomas Jefferson from Richard Price, 4 May 1789
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Hackney May 4th: 1789

Having been informed that you intended in the last month to sail for America, I am doubtful whether these lines will ever find you. Supposing it however possible that you may not yet have left Paris, I cannot help taking the opportunity now offer’d me to acknowledge the reception of the letter with which you honoured me February last and in which you have been so good as to give me an account of your Sentiments of the present disputes in France and of their origin, progress and probable issue. Nothing could gratify my wishes more or give me greater pleasure than such an account from a person so distinguish’d by his abilities and good Sense, and so well-informed; and I beg you would accept my best thanks for it. Many of my Friends have participated with me in the satisfaction it has given me. I feel much interested in every transaction in which the cause of civil and religious liberty is concerned, and considering a free constitution of government as one of the first blessings of mankind, I cannot but rejoyce in the probability there is that France will acquire it. A better representation than ours it may easily obtain; but the want of such a body of free-holders and respectable yeomanry as there is in this country and in yours seems in this respect a great disadvantage to it.
We have been here in danger of much confusion, but the King’s recovery has for the present saved us from it. This recovery has been attended with a most disgusting effusion of flattery which has given us an appearance very different from that of enlighten’d and manly Freemen; but it should be excused as an effusion of goodnature by which little is really meant.

The Congress under the new constitution is, I suppose, now met in America; and I am longing to hear that they go on prosperously. Being now advanced into the evening of life, it is with particular gratitude I look back and reflect that I have been spared to see the human species improved, religious intolerance almost extinguished, the eyes of the lower ranks of men opened to see their rights; and nations panting for liberty that seemed to have lost the Idea of it. Wishing that you may be long continued to contribute towards this growing improvement of the world, I am, Dear Sir, with the greatest respect Your obliged and very humble Servt.,

Richd: Price


This letter will, I hope, be convey’d to you by Mr. Dugald Stewart Professor of Moral Philosophy at Edinburgh and a very able man who is this day setting out for Paris with Ld. Dare in order to be present there at the time of the meeting of the three estates.

